Name: Commission Regulation (EEC) No 2570/87 of 26 August 1987 on the supply of various lots of butter as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 87 Official Journal of the European Communities Nr . L 246 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2570 / 87 of 26 August 1987 on the supply of various lots of butter as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/ 87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid ( 3 ); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 3972 / 86 of 22 December 1986 on food-aid management (*), and in particular Article 6 ( 1 ) ( c) thereof, Whereas Council Regulation (EEC) No 1420 / 87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972 / 86 on food-aid policy and food-aid management ( 2 ) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 000 tonnes of butter ; HAS ADOPTED THIS REGULATION: Article 1 Milk products shall be mobilized in the Community , as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/ 87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels 26 August 1987 . For the Commission Frans ANDRIESSEN Vice-President Ã ­ 1 ) OJ No L 370 , 30 . 12 . 1986 , p . 1 and corrigendum OJ No L 42 , 12 . 2 . 1987 , p . 54 . ( 2 ) OJ No L 136 , 26 . 5 . 1987 , p. 1 . ( 3 ) OJ No L 204 , 25 . 7 . 1987 , p. 1 . No L 246 / 2 Official Journal of the European Communities 29 . 8 . 87 ANNEX I 1 . Operation No : 815 / 87 ( ! )  Commission Decision of 30 July 1987 2 . Programme: 1987 3 . Recipient : India 4 . Representative of the recipient : ( 4 ): Embassy of India , Chaussee de Vleurgat , 217 , B-1050 Brussels , Attn . Mr Banerijee , Counsellor , Tel .: 640 91 40 , Telex 22 510 INDEMB B 5 . Place or country of destination : India 6 . Product to be mobilized : butter 7 . Characteristics and quality of the goods: ( 3 ) ( 5 ): Entry into intervention stock after 1 January 1987 (OT No C 216 , 14 . 8 . 1987 , Annex I.2 ). 8 . Total quantity: 2 000 tonnes 9 . Number of lots : 4 10 . Packaging and marking: ( 2 ): Cartons of 25 kg each , in containers of 20ft (OJ No C 216 , 14 . 8 . 1987 , Annex I.2 ). Butter must be transported at a temperature of - 20 ° C or lower. Supplementary markings on the packaging: 'Action No 815 / 87 /Bombay / supplied to the India dairy corporation under the food aid programme of the European Economic Community'. 11 . Method of mobilization : Purchase from BALM: Bundesanstalt fur Landwirtschaftliche Marktordnung (BALM), Adickesallee 40 , 6000 Frankfurt /Main , Tel .: 069-15 640 , Telex : 04 11 727 The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315 / 76 . 12 . Stage of supply: delivered to the port of landing  landed 13 . Port of shipment:  14 . Port of landing specified by the recipient :  15 . Port of landing: Bombay 16 . Address of the warehouse and , if appropriate, port of landing:  17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 10 October 1987 18 . Deadline for the supply: 10 November 1987 19 . Procedure for determining the costs of supply: invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : ( 6 ): 14 September 1987  12 noon 21 . In the case of a second invitation to tender: ( a ) deadline for the submission of tenders : 28 September 1987  12 noon (b ) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 to 31 October 1987 (c) deadline for the supply : 20 November 1987 22 . Amount of the tendering security: 20 ECU / tonne 23 . Amount of the delivery security: 10 % of the amount of the tender in ECU 24 . Address for submission of tenders: Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend , BÃ ¢timent Berlaymont , bureau 6 / 73 , 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22 037 B 25 . Refund payable on request by the successful tenderer ( 7 ): refund applicable on the 7 September 1987 fixed in Regulation (EEC) No 2453 / 87 (OJ No L 227 , 14 . 8 . 1987 ). 29 . 8 . 87 Official Journal of the European Communities No L 246/ 3 Notes ( ! ) The operation number is to be quoted in all correspondence . ( 2 ) The commodities shall be supplied in containers which fully meet the sanitary standard and which will have no harmful effect on the dairy products . The containers used for transporting fish , fertilizer or other hazardous chemicals are not accepted . The supplier is responsible for the delivery of the containers up to the port of destination terminal but not for the unloading of the commodities . In case of commodities delivered port of landing , in application of Article 9 (4 ) of Regulation (EEC ) No 2200 / 87 , the containers will be forwarded by the recipient to the supplier in order to be loaded by the supplier and transported from the factory to the port , loaded on the ship , by the latter . ( 3 ) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned , have not been gone beyond . ( 4 ) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985 , page 4 . ( 5 ) Analysis and quality certificate listing technical specifications of the product and issued by official entity in country of origin . ( 6 ) In order not to overload the telex , tenderers are requested to provide , before the date and time laid down in point 20 of this Annex , evidence that the tendering security referred to in Article 7 , (4 ) ( a ) of Regulation (EEC ) No 2200 / 87 has been lodged , preferably :  either by porter at the Office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32 ,  236 10 97 ,  235 01 30 . ( 7 ) Regulation (EEC ) No 2330 / 87 (OJ No L 210 , 1 . 8 . 1987 ) is applicable as regards the export refund and , where appropriate , the monetary and accession compensatory amounts , the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex . No L 246 / 4 Official Journal of the European Communities 29 . 8 . 87 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXE II ALLEGATO II  BIJLAGEII ANEXOII Numero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde ( t ) Menge ( t ) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid ( t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore . Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem (D ( 2 ) ( 3 ) (4 ) 815 / 87 500 Frigoscandia GmbH EmscherstraÃ e 4 4650 Gelsenkirchen 500 Markt- und KÃ ¼hlhallen AG Westring 6 4503 Dissen 500 Dortmunder KÃ ¼hlhÃ ¤user GmbH und Co . KG Hasslingsweg 40 4600 Dortmund-Brachel 500 Frigoscandia GmbH Beckerfelder StraÃ e 96 4100 Duisburg 29